Citation Nr: 1628408	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder other than service-connected onychomycosis, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to May 2007 and from May 2010 to August 2011.  He was awarded a Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Regional Office (RO) in Roanoke, Virginia. 

In September 2012 and July 2015, the Board remanded this matter for additional development.

In June 2016 statement, the Veteran's representative provided a waiver of RO consideration of additional evidence added to the record since the October 2015 supplemental statement of the case. 


FINDING OF FACT

Probative evidence of record fails to establish a currently diagnosed bilateral foot disorder, other than the Veteran's service-connected onychomycosis, during the appeal period.


CONCLUSION OF LAW

A bilateral foot disorder other than service-connected onychomycosis, to include pes planus, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also provided with VA examinations in July 2007, July 2011, and October 2012 in conjunction with the service connection claim on appeal to clarify the nature and etiology of his claimed bilateral foot disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the medical examinations obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

The Veteran has asserted that he had a bilateral foot disorder, including pes planus that began during active service. 

Service treatment records during the Veteran's first period of active service showed treatment for bilateral pes planus.  A May 2000 service enlistment examination report showed the Veteran's feet were abnormal on clinical evaluation.  The examiner noted that the Veteran had moderate, asymptomatic pes planus but ran well with orthotics.  In a May 2000 Report of Medical History, the Veteran denied of foot trouble.

The Veteran complained of left foot pain in July 2000 with the examiner assessing left foot strain.  Later that month, the examiner noted that the Veteran had resolved foot strain.  The Veteran was treated for right ankle pain and extensor tendonitis in October 2000 and for right foot plantar fasciitis in August 2003.  An additional VA treatment note from August 2003 reflected that plantar fasciitis was resolving.  A February 2004 service examination report showed the Veteran's feet were normal on clinical evaluation.  The examiner noted that the Veteran had bilateral, mild pes planus.  In a February 2004 Report of Medical History, the Veteran denied of foot trouble.  In April 2005, the Veteran was noted to have bilateral pes planus with no tenderness on palpation of the feet as well as normal foot motion with no pain elicited by foot motion.  The Veteran was referred to podiatry and instructed to followup after one month of wearing orthotics if leg pain continued.  

A February 2006 service commission examination report showed the Veteran's feet were normal on clinical evaluation.  The examiner indicated that the Veteran had mild, asymptomatic pes planus.  The Veteran was noted to have a history of bilateral foot pain and diagnosed with pes planus and congenital plantar fasciitis.  It was indicated that he was treated and his symptoms resolved.  In a February 2006 Report of Medical History, the Veteran denied of foot trouble.  The examiner noted that the Veteran had pes planus NCD (not considered disabling).  In an April 2007 Report of Medical History, the Veteran denied of foot trouble.  However, service treatment records dated in December 2006 and April 2007 listed congenital foot deformity of pes planus as an active problem.  

In a post-service July 2007 VA examination report, the Veteran complained of constant, bilateral foot pain without radiation to other anatomical regions since 2002.  He reported that he has suffered from bilateral pes planus with no history of trauma, fracture, or surgery.  He indicated that his bilateral foot pain was elicited with physical activity and relieved with rest or pain medication.  On physical examination, there was no evidence of pes planus deformity, tenderness, calcaneal tendonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoe wear.  Bilateral foot X-ray reports revealed negative lateral weight bearing and non-weight bearing views of each foot.  For the claim of bilateral foot condition and bilateral pes planus, the examiner indicated that there was no diagnosis, as there was no pathology on the current examination.

VA treatment records dated in 2009 revealed complaints of intermittent bilateral ankle pain after walking for extended periods of time with no swelling, erythema, 
or trauma.  

Additional service treatment records from the Veteran's second period of active duty reflected that the Veteran denied of foot trouble in a June 2010 Report of Medical History.  

In a July 2011 VA examination report, the Veteran indicated that he was diagnosed with bilateral pes planus and the condition had existed since 2000.  He reported that the condition was due to injury, occurring as a result of physical activity while in the military.  He complained of constant pain in the bilateral feet that traveled to bilateral ankles and was exacerbated by physical activity, relieved by rest, and controlled with medication/steroid injections.  At rest or while standing or walking, the Veteran indicated that he has pain, weakness, stiffness, swelling, and fatigue with overall functional impairment limited to standing and walking.  

On physical examination, each foot revealed tenderness but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, and instability.  There was active motion in the metatarsophalangeal joint of the each great toe and palpation of the plantar surface of each foot revealed slight tenderness.  Weight bearing examination, non-weight bearing examination, and alignment of the Achilles tendon on each side were normal.  There was also no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus present.  It was noted that the Veteran did not have any limitation with standing and walking or require any type of support with his shoes.  X-ray reports of each foot were essentially negative on weight bearing view with mild flattening of the first metatarsal head region.  The examiner noted that it was possible that those findings represented anatomic variation rather than a bilateral stress induced change.  For the Veteran's claimed condition of bilateral pes planus, the examiner indicated that there was no diagnosis, as there was no pathology to render a diagnosis.  In an addendum, it was acknowledged that additional findings of bilateral foot/ankle tenderness and onychomycosis were not further evaluated at that time.

In a December 2011 Report of Medical History, the Veteran complained of foot trouble during reserve service.  The examiner noted that the Veteran had flat feet NCD.  

In an October 2012 VA ankle conditions examination report, the Veteran indicated
he developed problems with his ankles while in service, injuring them in 2003 and having steroid injections at that time.  The examiner diagnosed bilateral ankle strain.  In an October 2012 VA miscellaneous foot examination report, the examiner only listed a diagnosis of onychomycosis.  The Veteran denied any other foot condition.  Physical examination was noted to show thickened discolored toenails of the first three digits of both feet.  The examiner acknowledged that review of the service treatment records showed visits to podiatrists for pes planus (which current X-rays and examination findings do not support) and later noted that the Veteran's condition resolved.

After reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that the current ankle condition had its clinical onset during the Veteran's active service or was due to a documented foot abnormality/injury in service and or lay observable ankle symptoms reported to
have begun therein.  In the cited rationale, the examiner noted that there was only reference to a minor ankle injury in 2000 and this was not expected to cause longstanding difficulty.  The examiner again highlighted that current foot X-rays did not support pes planus and that current examination showed normal arches.

After a thorough review of the evidence of record, the Board must conclude that service connection for a bilateral foot disorder other than service-connected onychomycosis, to include pes planus, is not warranted.  

As an initial matter, the Board finds that the presumption of soundness does not arise regarding the Veteran's bilateral foot disability of pes planus, as it was noted on the Veteran's May 2000 service enlistment examination report.  Additional service treatment records showed findings of another foot disorder, plantar fasciitis.  

However, the Board finds that probative evidence fails to support a currently diagnosed bilateral foot disorder other than service-connected onychomycosis, to include pes planus or plantar fasciitis.  The Board is cognizant that the Veteran complained of foot trouble during reserve service and the examiner noted that the Veteran had flat feet NCD in a December 2011 Report of Medical History.  However, the Board has determined that that notation of flat feet NCD by the examiner has very little probative value when compared to the detailed findings and well-reasoned conclusions reached in the July 2007, July 2011, and October 2012 VA examination reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of a bilateral foot disorder other than service-connected onychomycosis, to include pes planus.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether a present bilateral foot disability other than service-connected onychomycosis exists weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Furthermore, the facts of the present case are clearly distinguished from those of McClain.  There is no evidence that the Veteran had a bilateral foot disorder other than service-connected onychomycosis, to include pes planus that resolved during the pendency of the appeal.  Rather, on review, the Board finds that probative evidence does not show that the Veteran has, nor has he had during the appeal period, a current diagnosis of a bilateral foot disorder other than service-connected onychomycosis, to include pes planus.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of a bilateral foot disorder other than service-connected onychomycosis, to include pes planus, a discussion as to whether there exists a medical nexus between military service and such disability is not necessary.  Consequently, the Board finds that entitlement to service connection for a bilateral foot disorder other than service-connected onychomycosis, to include pes planus, is not warranted.

The Board also acknowledges that service treatment records showed the Veteran was treated for right ankle pain and extensor tendonitis in October 2000.  Post-service VA treatment records, specifically the October 2012 VA examination report, revealed a current diagnosis of bilateral ankle strain.  However, the record does not include any probative evidence of a causal relationship between the Veteran's currently diagnosed bilateral ankle strain and his active military service.  In fact, the October 2012 VA examiner specifically opined that it was less likely than not that the current ankle condition had its clinical onset during the Veteran's active service or was due to a documented foot abnormality/injury in service and or lay observable ankle symptoms reported to have begun therein.  

The only evidence of record which relates the Veteran's claimed foot and ankle disorders to his active military service are his own statements.  In written statements of record, the Veteran has reported that he had continuous foot symptoms since active service.  The statements from the Veteran are competent evidence as to observable symptomatology, such as foot pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran has a bilateral foot disorder other than service-connected onychomycosis or that the currently diagnosed ankle strain was as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiners considered the Veteran's lay assertions when providing the aforementioned findings in the July 2007, July 2011, and October 2012 VA examination reports.

Accordingly, service connection for a bilateral foot disorder other than service-connected onychomycosis, to include pes planus, is not warranted.  The evidence of record simply does not establish that the Veteran has a currently diagnosed bilateral foot disorder other than service-connected onychomycosis, to include pes planus.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral foot disorder other than onychomycosis, to include pes planus, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


